TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00194-CV



        State Farm Lloyds as Subrogee of Nils Boyer and Susana Boyer, Appellant

                                                 v.

         Deere & Company; JD Equipment, Inc.; M4 Equipment Company, Ltd.;
 Fairfield AG & Turf, Ltd.; and The Brown Tractor and Implement Company, Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
        NO. C2007-0467A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant State Farm Lloyds has filed a motion requesting this Court to dismiss

the instant appeal. Pursuant to Texas Rule of Appellate Procedure 42.1(1) this Court grants

appellant’s motion and dismisses the appeal.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 26, 2008